DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
2.	Claim 15 is objected to because, as provided in 37 CFR 1.75(i), each element or step of the claim should be separated by a line indentation.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 12,13,16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the sheet supply path”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "the stop element" and “the sheet supply path”.  There is insufficient antecedent basis for these limitations in the claim, and as a result, it is not clear what is meant by this claim.  
Claim 16 recites the limitations “the folding sheet” and "the folding movement".  There is insufficient antecedent basis for these limitations in the claim.  Furthermore, it is not clear what is meant by the folding movement.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-4,6-12,14-18, as best understood by the examiner (see ¶4), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. USP 4,770,405.
	Fukushima discloses, regarding claim 1, a sheet stacker comprising:
a sheet flipping device (127) for flipping a received sheet around a flipping axis with respect to an orientation wherein the sheet was received;
a support device for supporting a surface of the sheet facing the flipping axis during the flipping of the sheet, the support device comprising a plurality of flexible fingers elements (128-1,128-2,128’-1,128’-2) of different length, each configured to support a different inner area of the sheet during its flipping motion (see at least fig.5).
Regarding claim 2, wherein the sheet flipping device comprises a flipping wheel (127) provided with at least one slot (slot between  finger elements 128-1 and 128-2, and between 128’-1 and 128’-2) for receiving the sheet.
Regarding claim 3, wherein the support device rotatable around the flipping axis (see at least fig.5).
Regarding claim 4, wherein the support device is at a different angular position than the slot (see at least fig.5).
Regarding claim 6, wherein the flexible fingers elements of the support device are moveable between a first position, wherein the support device is positioned outside the path of an incoming sheet which sheet is to be received by the flipping device (see positions of 128-1 and 128-2 in fig.5), and a second position, wherein the support device contacts the sheet (see positions of 128’1 and 128’2 in fig.5).
Regarding claim 7, wherein the flipping device is moveable between a receiving position for receiving a sheet (see positions of 128-1 and 128-2 in fig.5) and a ejecting position for releasing the sheet from the flipping device (see positions of 128’-1 and 128’-2 in fig.5), wherein the support device is in the first position when the flipping device is in the receiving position and moves to the second position when the flipping device moves from the receiving position to the ejecting position.
Regarding claim 8, wherein the finger elements are configured to move radially outward as it passes through a flipping volume through which the sheet is flipped (see at least fig.5).
Regarding claim 9, wherein the finger elements are configured to move radially inward outside of the flipping volume when approaching a sheet supply path for transporting sheets to the flipping device (see at least fig.5).
Regarding claim 10, wherein the finger elements are elastic, such that they expand radially outward after passing by the sheet supply path (see at least fig.5, C3/L56-59).
Regarding claim 11, wherein further comprising a guide element (32) positioned between a trajectory of a sheet on the sheet supply path and the support device, such that contact between the support device and the guide element moves the flexible finger element radially inwards (see at least fig.3D). 
Regarding claim 12, further comprising a guide element (32) positioned between a trajectory of a sheet on the sheet supply path and the support device, such that contact between the support device and the guide element moves the flexible finger element radially inwards, wherein the guide 20 element is positioned such that a trajectory of a sheet from the sheet supply path into the flipping device in the receiving position is unobstructed by the support device (see at least fig.3D). 
Regarding claim 14, a printer (C1/L31-35) comprising a sheet stacker according to claim 1.
Regarding claim 15, a method for stacking sheets, comprising the step of flipping a sheet around a flipping axis, the step of a support device moving radially outward with respect to the flipping axis to support an inner surface of the sheet facing the flipping axis, and the step of the support device supporting the inner surface of the sheet during flipping of said sheet , wherein the support device comprising a plurality of flexible fingers elements of different length (128-1,128-2,128’-1,128’-2), each supporting a different inner area of the sheet during its flipping motion (see at least fig.3,5).
Regarding claim 16, comprising the step of moving the plurality of flexible fingers 128-1,128-2,128’-1,128’-2) of the support device radially outward through an inner volume of the folding sheet to engage the inner surface and to limit the folding movement (see at least fig.5)
Regarding claim 17, further comprising the step of moving the plurality of flexible fingers of the support device radially inward, such that the plurality of flexible fingers do not pass through a trajectory of a sheet being fed from a sheet supply into a flipping device (see at least fig.3D,5).
Regarding claim 18, wherein the step of flipping the sheet comprises rotating the flipping device (see at least fig.3A-3D).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. USP 4,770,405 in view of Mizoro et al. USP 9,679,432.
	Fukushima discloses substantially all the limitations of the claims (see ¶7), but does not expressly disclose the limitations of claim 5.
	Mizoro teaches the support device (60,62) being rotatable around the flipping axis (about shaft 53) independently from the flipping device (52) (see at least fig.5).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the support device such that it is rotatable around the flipping axis independently from the flipping device, as taught by Mizoro, in the device of Fukushima, for the purpose of preventing each sheet from thrusting too far into the gap between the finger elements so as to prevent them from getting stuck (see at least C8/L58-C9/L27).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tokunaga et al. (USP 7,243,914) discloses a sheet stacker comprising flexible finger elements (21a) of a support device that rotates about an axis (about shaft 22).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        9/2/2022